Upon consideration of relator’s motion to strike respondent’s response and supplemental response to this court’s order to show cause or, in the alternative, to postpone oral argument and grant relator time to prepare answer brief,
IT IS ORDERED by the court that said motion to strike respondent’s response be, and the same is hereby, denied, effective December 2, 1991.
IT IS FURTHER ORDERED by the court that said motion to postpone oral argument be, and the same is hereby, granted, and time for filing relator’s answer brief is extended to December 17, 1991.
H. Brown and Resnick, JJ., dissent.
Holmes, J., not participating.